State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   519545
________________________________

In the Matter of MICHAEL
   SIMPSON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 14, 2015

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


      Covington & Burling, LLP, New York City (Colin P. Watson of
counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Brian D.
Ginsberg of counsel), for respondent.

                             __________


Lahtinen, J.P.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner was charged in a misbehavior report with having
unauthorized contact with an employee of the Department of
Corrections and Community Supervision and making a third-party
telephone call. At the tier III disciplinary hearing that
followed, petitioner pleaded guilty to these charges. The
Hearing Officer, in turn, issued a guilty disposition and imposed
                              -2-                  519545

a suspended penalty of three months in the special housing unit.
The determination was later affirmed on administrative appeal and
this CPLR article 78 proceeding ensued.

      We confirm. Petitioner is precluded from challenging the
sufficiency of the evidence upon which the determination is based
by his knowing, voluntary and intelligent plea of guilty to the
charges (see Matter of Pinkney v Goord, 302 AD2d 820, 821 [2003];
Matter of Shire v Coombe, 240 AD2d 823 [1997]). Petitioner
failed to challenge the validity of his guilty plea either at the
disciplinary hearing or in his administrative appeal and his
claims that the disciplinary rules at issue are
unconstitutionally vague and overbroad have not been preserved
for our review due to petitioner's failure to raise them at the
disciplinary hearing (see Matter of Cornwall v Fischer, 74 AD3d
1507, 1508 [2010]; Matter of McCollum v Fischer, 61 AD3d 1194,
1194 [2009], lv denied 13 NY3d 703 [2009]). Accordingly, we find
no reason to disturb the determination of guilt.

     McCarthy, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court